Appellant was convicted of the theft of a radio and assessed a fine of $250.00 and ten days in jail.
The evidence in this case is insufficient to sustain a conviction. Reliance is had solely upon possession of the property and this possession was first proven to be fifteen months after the property had been stolen. In explanation he claims to have purchased the radio from a "tree army man." There is no evidence in the case to support the circumstance of possession. From Branch's Ann. P. C., Section 2463 we quote with approval the following:
"To raise a presumption of guilt from the circumstances alone of possession of property recently stolen, defendant must be shown to have been in possession thereof recently after the theft."
Fifteen months is not "recently." See Yates v. State,37 Tex. 202 (Bed-clothing-five months); Bragg v. State, 17 T. C. A., 221 (Horse-five and one-half months); Bean v. State,5 S.W. 525 (Mare-eleven months); Tolliver v. State, 8 S.W. 806
(Coat-one year); Flores v. State, 9 S.W. 772 (Mule-eleven months); Menchaca v. State, 125 S.W. 20 (Jewelry-three and one-half months).
It will not be necessary to discuss other questions raised by this appeal.
The judgment of the trial court is reversed and the cause is remanded. *Page 81